UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 01-4886
SANDRA LEWIS COCKRELL, a/k/a P
Nut,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Middle District of North Carolina, at Greensboro.
                William L. Osteen, District Judge.
                         (CR-92-178-9-G)

                      Submitted: July 1, 2002

                      Decided: July 22, 2002

  Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                     UNITED STATES v. COCKRELL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Sandra Lewis Cockrell appeals the district court’s sentence of
twenty-eight months in prison, to run consecutively with her state-
court sentence for involuntary manslaughter, following the revocation
of her supervised release. Cockrell’s attorney filed a brief in accor-
dance with Anders v. California, 386 U.S. 738 (1967), raising the
issue of whether the district court abused its discretion in imposing
the twenty-eight month consecutive sentence, but stating that, in his
view, there are no meritorious issues for appeal. Cockrell filed a sup-
plemental pro se brief raising numerous claims of ineffective assis-
tance of counsel.

   We have reviewed the sentence and find no error. Furthermore,
claims of ineffective assistance are not cognizable on direct appeal
unless counsel’s ineffectiveness plainly appears on the face of the
record. United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir.
1991). We have reviewed the record for error and have found no clear
ineffective assistance by Cockrell’s counsel.

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Cockrell’s conviction and sentence. This court requires that counsel
inform his client, in writing, of her right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such petition would be friv-
olous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED